DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing system comprising: circuitry configured to determine whether a data transfer function of a device is active, and transfer data to storage that is a transfer destination, wherein the data transfer function of the device is determined as active in a case where flag information stored in a device memory of the device indicates that the data transfer function is active, and determined as inactive in a case where in a case where the flag information indicates that the data transfer function is not active, the circuitry performs an authentication process to authenticate the device in a case where the data transfer function of the device is determined as inactive, the authentication process including transmitting a request for a list of licenses for the data transfer function, the request for the list of licenses including a device identification number, receiving a list of licenses transmitted in response to the request for the list of licenses, and determining whether the device has a license for the data transfer function, the device transmits a data transfer request in a case where the device has the license for the data transfer function, and the circuitry is configured to transfer the data with reference to distribution settings information that designates a storage location of the data in the storage in response to the data transfer request; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-8 depend on claim 1, thus are allowable for the same reasons stated above.
Claims 9 and 10 recite similar limitations as claim 1, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota (US 2018/0278516) teaches a communication system that controls communication routing.
Fuji (US 2015/0040187; cited in IDS filed 8/27/21) teaches a service provision system that performs distribution of data over a network.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672